  Case 19-40658               Doc 60          Filed 05/01/19 Entered 05/01/19 15:55:44   Desc Main
                                                Document     Page 1 of 1


                                     UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF MINNESOTA


 In re:                                                     BKY No. 19-40658
                                                            Chapter 7
 Scheherazade, Inc.,

                            Debtor.


                              ORDER AUTHORIZING 2004 EXAMINATIONS


          This case is before the court on the motion of the trustee for an order allowing her to

conduct examinations pursuant to Federal Rule of Bankruptcy Procedure 2004 and in connection

with the transfer of the debtor’s telephone number 952-926-2455.

          For reasons stated orally and recorded in open court,

          IT IS ORDERED:

          1.        The trustee may examine Daniel Christensen, Alex Christensen, Christensen

Jewelers, and Comcast Corporation pursuant to Bankruptcy Rule 2004.

          2.        Within 24 hours of the date of this order, Comcast Corporation shall transfer

telephone number 952-926-2455 to the bankruptcy estate.



   Dated: May 1, 2019

                                                              /e/ Kathleen H. Sanberg
                                                              ____________________________________
                                                              Kathleen H. Sanberg
                                                              Chief United States Bankruptcy Judge


  NOTICE OF ELECTRONIC ENTRY AND
  FILING ORDER OR JUDGMENT
  Filed and Docket Entry made on 05/01/2019
  Lori Vosejpka, Clerk, by LH
